UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1755


In re: PERCY JAMES TUCKER,

                    Petitioner.



           On Petition for Writ of Mandamus. (2:09-cr-00182-AWA-DEM-1)


Submitted: November 18, 2020                                 Decided: December 7, 2020


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Percy James Tucker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Percy James Tucker petitions for a writ of mandamus in his closed criminal case.

He seeks an order directing a full investigation of the case. “[M]andamus is a drastic

remedy that must be reserved for extraordinary situations.” In re Murphy-Brown, LLC,

907 F.3d 788, 795 (4th Cir. 2018) (internal quotation marks and citations omitted). “Courts

provide mandamus relief only when (1) petitioner ‘ha[s] no other adequate means to attain

the relief [he] desires’; (2) petitioner has shown a ‘clear and indisputable’ right to the

requested relief; and (3) the court deems the writ ‘appropriate under the circumstances.’”

Id. (quoting Cheney v. U.S. Dist. Court, 542 U.S. 367, 380-81 (2004)). The writ of

mandamus is not a substitute for appeal after final judgment. Will v. United States, 389

U.S. 90, 97 (1967); In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       We have reviewed Tucker’s petition and conclude that he fails to show he is entitled

to the requested relief. Accordingly, we deny the petition for a writ of mandamus. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      PETITION DENIED




                                            2